Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 1 of 23




                   Exhibit A
               Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 2 of 23




CO
 CSC
                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 19788229
Notice of Service of Process                                                                            Date Processed: 05/13/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Mutual Fire Insurance Company
                                              Entity ID Number 3277044
Entity Served:                                Nationwide Mutual Fire Insurance Company
Title of Action:                              Caramba, Inc. dba Pueblo Viejo vs. Nationwide Mutual Fire Insurance Company
                                              and Cheri Lynn McGinnis
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Montgomery County District Court, TX
Case/Reference No:                            19-04-05426
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/10/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T. Wilson Law Firm PLLC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
        a, Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 3 of 23

                                                            CITATION
      Number:l9-04-05426
Cause Number: 19-04-05426

         the Court
Clerk of the                                                                         Requesting Service
                                                                            Attorney Requesting Service
Melisa Miller                                                                     T. Wilson
                                                                            Chad T.
P.O.
P.O. Box
     Box 2985
          2985                                                              455 East Medical Center
                                                                            455 East         Center Blvd
                                                                                                    Blvd Suite
                                                                                                         Suite 555
Conroe, Texas
         Texas 77305
               77305                                                        Webster TX 77598
                                                                                         77598
                                            THE STATE
                                            THE STATE OF
                                                      OF TEXAS
                                                         TEXAS
NOTICE TO
NOTICE     TO DEFENDANT:
                DEFENDANT:You    Youhave
                                      havebeen
                                           been sued.
                                                 sued.You
                                                       Youmay
                                                            mayemploy
                                                                   employ anan attorney.
                                                                                attorney. IfIfyou
                                                                                               youor
                                                                                                   or your-attorney
                                                                                                      your attorney
does not
     not file a written answer
                        answer with
                               with the
                                    the clerk
                                        clerk who issued
                                                   issued this
                                                          this citation
                                                               citation byby 10:00  a.m. on
                                                                             10:00 a.m.  on the
                                                                                              the Monday next
           the expiration of twenty days
following the                       days after
                                          afteryou
                                               youwere
                                                    wereserved
                                                         servedthis
                                                                  thiscitation
                                                                       citationand
                                                                                and petition,
                                                                                     petition, aa default
                                                                                                  default judgment
may be taken against you.

To:     Nationwide Mutual
                      Mutual Fire Insurance Company
        Registered Agent, Corporation
                            Corporation Service
                                        Service Company
        211
        211 EE 7th
               7th Street Suite 620
        Austin
        Austin TX
                TX 78701-3218
                     78701-3218


                commanded to
You are hereby commanded      to appear
                                 appear by
                                         by filing
                                             filing a written answer to the Plaintiff
                                                                             Plaintiff'ss Original Petition, Jury
Demand, and
Demand,  andRequest
              RequestforforDisclosure
                           Disclosureatatororbefore
                                              before10:00   A.M. of
                                                      10:00 A.M.   of the
                                                                       the Monday
                                                                           Monday next
                                                                                  next after
                                                                                          after the
                                                                                                the expiration of
twenty days after the date
                      date of
                           of service
                              service of this. citation before
                                         this citation  before the
                                                                the Honorable
                                                                    Honorable 410th   Judicial District
                                                                               410th Judicial     District Court
Montgomery County, Texas at the  the Courthouse
                                     Courthouse of of said County in Conroe, Texas.

     Plaintiff"sOriginal
Said Plaintiffs Original Petition,
                          Petition, Jury
                                    Jury Demand,
                                         Demand, and
                                                  and Request for Disclosure
                                                                     Disclosure was filed
                                                                                      filed in
                                                                                             in said
                                                                                                said court on this
the 17th day of April,
the             April, 2019
                       2019numbered
                            numbered 19-04-05426
                                        19-04-05426ononthe
                                                         thedocket
                                                             docketofofsaid
                                                                        saidcourt,
                                                                             court,and
                                                                                    andstyled,
                                                                                        styled,Caramba,
                                                                                                 Caramba, Inc.
                                                                                                            Inc.
dba Pueblo
     Pueblo Viejo VS.
                  VS.   Nationwide
                       Nationwide    Mutual Fire
                                            Fire Insurance
                                                 Insurance   Company     and Cheri  Lynn  McGinnis

The nature
The  nature of
             of plaintiff's
                plaintiffs demand
                            demand is
                                    is fully
                                        fully shown by aa true
                                                          true and
                                                               and correct
                                                                   correct copy
                                                                           copy of
                                                                                ofthe
                                                                                   the Plaintiff
                                                                                       Plaintiffss Original
Petition, Jury Demand,
                Demand, and Request
                               Request for Disclosure accompanying this citation and made a part hereof.

The officer
The officer executing this writ shall promptly serve
                                                serve the
                                                       the same
                                                           same according
                                                                according to requirements of law, and the
mandates thereof, and
mandates          and make
                       make due
                             due return
                                  return as
                                         as the
                                            the law
                                                 law directs.

Issued
Issued and
       and given
           given under
                 under my
                       myhand
                          handand
                               andseal
                                   sealof
                                        ofsaid
                                          saidCourt
                                               Courtat
                                                     atConroe,
                                                       Conroe, Texas
                                                               Texason
                                                                     onthis
                                                                        thisthe
                                                                             the18th
                                                                                18th day
                                                                                     day of
                                                                                         of April,
2019.
2019.
                                    ~~11111111111//   /~
                              ```                          ///,
                         ~~         Mo   N T G 041,~~ i
                                        ••'••         ~i                        Melisa Miller, District Clerk
                        'Z~- 0-                                    s            Montgomery County, Texas
                                                              •• 0
                                                                • 0~_
                                                                   0 1-,
                                                                . c E.          By:                       ~
                    -O.
                    - •                                          ••ZC=
                                                                  • Z .-'       Terrell Mizell, Dep       Sfgned:4/18l201909:24AM
                                                                                                          Signed: 4/18/2019 09:24 AM
                    ~                                             . 1;
                     ~~•                                    ~
                                                       .• :.."
                     ~i•                          •• •'y:'Y
                      .1i~Se                  ~ ~~
                             • ••
                          ,e‘s%
                            S'O • . • . . . • • ',44
                           /*/ ,         *• • S -~ ~~•
                                   /l/11~~111 .t %%-
                                4///1111110-%
           Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 4 of 23


                                           OFFICER'S RE']CURN
                                           OFFICER'S RETURN
Cause No.
Cause  No.19-04-05426
           19-04-05426                                                     No: 410th
                                                                     Court No:       Judicial District
                                                                               410th Judicial District Court
Style: Caramba,
Style: Caramba, Inc.
                 Inc. dba Pueblo
                          Pueblo Viejo VS.VS.Nationwide
                                              Nationwide Mutual
                                                         Mutual Fire Insurance Company and Cheri Lynn
                                                                Fire Insurance
McGinnis
To:          Nationwide Mutual
             Nationwide    Mutual Fire
                                    Fire Insurance Company
Address:     Registered Agent,
             Registered  Agent, Corporation
                                  Corporation Service
                                               Service Company
             211
             211 EE 7th
                    7th Street Suite
                               Suite 620
                                     620
             Austin TX
             Austin  TX 78701-3218
                          78701-3218

Cameto
Came   tohand
          handthethe _day
                       day of                 , 20_,
                                                20_, at           o'clock, and executed in
County, Texas by delivering toto each of the
                                          the within  named defendants in person, a true copy of this citation
                                               within named
with the date of delivery
                 delivery endorsed
                          endorsed thereon,
                                    thereon, together
                                               together with
                                                        with the
                                                              the accompanying
                                                                  accompanying copy
                                                                                  copy of
                                                                                        ofthe
                                                                                           the Plaintift
                                                                                               Plaintiffss
                        Demand, and
Original Petition, Jury Demand,   and Request
                                      Request forfor Disclosure
                                                     Disclosure at
                                                                 at the
                                                                    the following tirnes and places, to wit:
                                                                        following times
Name                    Date/Time '
                        Date/Time                Place, Course and distance from Courthouse


Manner of service:

*And not executed as to the defendants(s)
The diligence
    diligence used in finding said defendant(s) being:

And the cause of failure to execute this process is:

                                                  said defendant(s) being:
And information received as to the whereabouts of said

FEES:
ServingPetition
Serving Petitionand
                 andCopy
                     Copy $
                                                                                               OFFICER
TOTAL                           $.
                                                                                             County, Texas
                                                              By:                                  , Deputy

                                                     AFFIANT
Complete if you
              you are
                   are a person other than
                                         than aa Sheriff,                Clerk of
                                                 Sheriff, Constable, or Clerk   of the
                                                                                    the Court.
                                                                                        Court. InIn accordance with
Rule 107:
     107:the
           theofficer,
                officer,or
                         orauthorized
                            authorized person
                                         person who
                                                  who services,
                                                        services, or
                                                                  orattempts
                                                                     attempts to
                                                                              to serve
                                                                                  serve aa citation
                                                                                           citation shall
                                                                                                     shall sign
                                                                                                           sign and
return. The return
             return must
                     must either
                            eitherbe
                                  beverified
                                      verified oror be
                                                    be signed
                                                        signed under
                                                                under penalty
                                                                       penalty of
                                                                               of perjury.
A return signed under penalty
                          penalty of perjury must
                                                must contain the
statement below
statement  below inin substantially
                      substantially the
                                     the following
                                           following form:
        name is
My full name                                                               Declarant/Authorized Process
                                                                           Declarant/Authorized        Process Server
                                                                                                                Server
My date of birth is       // //       , and my address is
                                                                           ID# &
                                                                           ID#   & Exp.
                                                                                     Exp. Of
                                                                                           Of Certification
I DECLARE UNDER PENALTY OF PERJURY        PERJURY THAT THAT THETHE
FOREGOING IS TRUE AND CORRECT                                              SWORN AND   AND SUBSCRIBED
                                                                                              SUBSCRIBED ON
Executed in                             , County, State of
             , on the         day of                        , 20
                                                                           DATE

Declarant/Authorized Process
Declarant/Authorized Process Server
                             Server

ID# &
ID# & Exp.
      Exp. Of
           Of Certification                                                NOTARY
     Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 5 of 23
                                                                                      Received and E-Filed for Record
                                                                                                  4/17/2019 3:22 PM
                                                                                           Melisa Miller, District Clerk
                                                                                          Montgomery County, Texas
                                                                                           Deputy Clerk, Katelyn Best
                                             19-04-05426
                                  CAUSE  NO.
                                  CAUSE NO.
CARAMBA,INC.
CARAMBA,     INC.DBA
                  DBAPUEBLO
                      PUEBLO   VIEJO,§§
                             VIEJO,                  IN THE JUDICIAL COURT   COURT OF    OF
                                     §
    Plaintiff
    Plainttff,                       § Montgomery County - 410th Judicial District Court
                                     §
V.                                   §,
                                     §         MONGTOMERY COUNTY,   COUNTY, TEXAS   TEXAS
NATIONWIDE
NATIONWIDE MUTUAL
               MUTUAL FIRE
                       FIRE          §
INSURANCE      COMPANY
INSURANCE COMPANY      ANDAND  CHERI §
                            CHERI
LYNN MCGINNIS,                       §
                                     §
    Defendants.                      §                             DISTRICT COURT  COURT

                    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE


   THE HONORABLE
TO THE HONORABLEJUDGE
                 JUDGEOF
                       OFSAID
                          SAIDCOURT:
                               COURT:

        COMESNOW,
        COMES NOW,Caramba,
                   Caramba,Inc.Inc.
                                 DBADBA Pueblo
                                      Pueblo     Viejo,
                                             Viejo,     ("Plaintiff'),
                                                    ("Plaintiff'), and and
                                                                        filesfiles
                                                                               Plaintiff's

Oi-iginal Petition, Jury
Original Petition,  Jury Demand,
                         Demand, and Request
                                     Request for  Disclosure, complaining
                                              for Disclosure,              of Nationwide
                                                              complaining of  Nationwide

Mutual Fire Insurance
Mutual Fire  InsuranceCompany
                       Company   ("Nationwide")
                              ("Nationwide") and and
                                                  CheriCheri
                                                        LynnLynn McGinnis
                                                             McGinnis     ("McGinnis")
                                                                      ("McGinnis") (or (or

collectively  "Defendants")
collectively "Defendants")   and
                           and forfor cause
                                   cause     of action,
                                         of action,      Plaintiff
                                                    Plaintiff      respectfully
                                                              respectfully showsshows   the following:
                                                                                 the following:

                                DISCOVERY CONTROL PLAN

I.
1.      Plaintiff
        Plaintiff intends
                  intends totoconduct
                               conduct  discovery
                                      discovery   under
                                                under    Level
                                                      Level     3, Texas
                                                            3, Texas RulesRules of Procedure
                                                                          of Civil Civil Procedure
                                                                                             190.4 190.4

        and  169.
        and 169.

                                            PARTIES

2.
2.      Plaintiff, Caramba,
                   Caramba,Inc.
                            Inc.dba
                                 dba  Pueblo
                                    Pueblo    Viejo,
                                           Viejo,     resides
                                                  resides     in Mongtomery
                                                          in Mongtomery     County,
                                                                        County, Texas.Texas.

3.
3.      Defendant,  Nationwide
        Defendant, Nationwide  Mutual
                              Mutual   Fire
                                     Fire    Insurance
                                          Insurance    Company,
                                                    Company, is an is an insurance
                                                                   Ohio  Ohio insurance  company
                                                                                   company

        engaged
        engaged ininthe
                      the business
                        business     of insurance
                                 of insurance in theinState
                                                       the of
                                                            State of Texas.
                                                              Texas.  PlaintiffPlaintiff
                                                                                requestsrequests
                                                                                         service ofservice of

        citation uponNationwide
        citation upon NationwideMutual
                                 Mutual  Fire
                                       Fire   Insurance
                                            Insurance    Company
                                                      Company      through
                                                              through        its registered
                                                                      its registered        agent for
                                                                                     agent for

        service:Cornoration
        service: Corporation Service  Company, 211 E 7th Street, Suite 620, Austin
                              Service Company,                              Austin Tegas
                                                                                   Texas

        78701-3218. Plaintiff
                    Plaintiffrequests   service
                              requests service at at
                                                  thisthis time.
                                                        time.
     Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 6 of 23




4.      Defendant Cheri Lynn McGinnis is an individual
                                            individual resident
                                                       resident of
                                                                of Alvin,
                                                                   Alvin, Texas.
                                                                          Texas. McGinnis may

                       citation at the address
        be served with citation        address listed
                                               listed with
                                                      with the
                                                            the Texas
                                                                Texas Department
                                                                      Departmentof
                                                                                 ofInsurance:
                                                                                    Insurance: 1
                                                                                               1

        Nationwide Gateway,
        Nationwide Gateway, Department
                            Department 5574,
                                       5574, Des Moines,
                                                 Moines, Iowa
                                                         Iowa 50391-5574.
                                                               50391-5574. Plaintiff
                                                                            Plaintiff

        requests service at this time.

                                         JURISDICTION

5.      The Court has jurisdiction over because this Defendant engages in the business of insurance

                     of Texas, and the causes of action arise out of Defendant's business activities
        in the State of

        in the state, including those in Mongtomery County, Texas, with reference to this specific

        case.

6.      The Court has jurisdiction over McGinnis because this Defendant engages in the business

        of adjusting insurance claims
                               claims in
                                      in the
                                         the State
                                             State of Texas,
                                                      Texas, and
                                                             and the
                                                                 the causes
                                                                     causes of action
                                                                               action arise
                                                                                      arise out of

        Defendant's businessactivities
        Defendant's business activities in
                                         in the
                                            the state,
                                                state, including
                                                       including those in Mongtomery County, Texas,

        with reference to this specific case.

                                                VENUE

7.      Venue is proper in
                        in Mongtomery
                           Mongtomery County, Texas because the insured property is located in

        Mongtomery County, Texas,
                           Texas, and
                                  and all
                                      all or a substantial
                                               substantial part
                                                           part of the events giving rise to this

        lawsuit occurred
                occurred in Mongtomery
                            Mongtomery County,
                                       County, Texas.                 8i REM. CODE §
                                               Texas. TEX. CIV. PRAC. &

        15.032.

                                                FACTS

8.
8.      Plaintiff asserts claims for breach
                                     breach of contract,
                                               contract, violations
                                                         violations of
                                                                    of sections
                                                                       sections 541
                                                                                541 and
                                                                                    and 542
                                                                                        542 of the

        Texas Insurance Code, and violations of the Texas DTPA.

9.                     an Nationwide
        Plaintiff owns an Nationwide Mutual Fire Insurance
                                                 Insurance Company homeowner's insurance
                                                                                insurance


                                                  2
  Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 7 of 23




      policy, number ACP 55-3-5868791
                         55-3-5868791 ("the
                                      ("the Policy").    all relevant
                                            Policy"). At all relevant times, Plaintiff owned

      the insured premises located at 23724 Loop 494 Porter, Texas 77365 ("the Property").
                                                                               Property")

10.
10.   Nationwide or its agent sold the Policy, insuring
                                               insuring the
                                                         the Property,
                                                             Property, to
                                                                        to Plaintiff.
                                                                           Plaintiff. Nationwide or

      its agent represented to Plaintiff that the Policy included windstorm and hail coverage for

      damage
      damage to Plaintiff'ss home.
             to Plaintiff          Nationwide has
                             home. Nationwide has refused
                                                  refused the full
                                                              full extent
                                                                   extent of
                                                                          of that
                                                                              that coverage
                                                                                    coverage

      currently owed to Plaintiff:
                        Plaintiff.

11.
11.   On or about August 25, 2017,
                             2017, the
                                   the Property
                                       Property sustained extensive damage resulting from a

      severe storm that passed through the Porter/ Montgomery County, Texas area.

12.
12.   In the aftermath of the windstorm,
                              windstorm, Plaintiff submitted
                                                   submitted a claim to Nationwide against the

      Policy for damage
      Policy     damage to the Property.
                               Property. Nationwide
                                          Nationwide assigned
                                                     assigned claim
                                                              claim number
                                                                    number 450238-GH
                                                                           450238-GH to

      Plaintiff's
      Plaintiff s claim.

13.
13.   Plaintiff asked
                asked Nationwide
                      Nationwide to
                                  to cover
                                     cover the
                                           the cost
                                               cost of damage
                                                       damage to the Property pursuant
                                                                              pursuant to the

      Policy.

14.
14.   Nationwide hired or
      Nationwide hired or assigned its
                                   its agent, McGinnis to inspect and adjust the claim. McGinnis

      conducted an inspection sometime after the first notice of loss and before August 15, 2017.

      McGinnis's findings were that the claim was not covered
                                                      covered due to wear and tear. Plaintiff

      was left without adequate funds to make repairs on the entirety of their claim.

15.
15.   Nationwide,
      Nationwide, through
                   through its agent, McGinnis,
                           its agent, McGinnis, conducted
                                                conducted a substandard
                                                             substandard and
                                                                         and improper
                                                                              improper

      inspection of the Property, which grossly undervalued the cost of repairs in its estimate and

      yielded an unrealistic amount to underpay coverage.

16.
16.   Nationwide and McGinnis have ultimately refused full coverage which includes, but is not

      limited to, replacement of the roof and additional
                                              additional interior
                                                         interior damage.
                                                                  damage. The third-party
                                                                              third-party inspector


                                               3
  Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 8 of 23




      hired to review the damage to the Property found damage to both the main building single

                                                                 third-party inspector
                       modified bitumen roofs. In addition, the third-party
      ply membrane and modified                                               inspector found
                                                                                        found

      damage
      damage to curb flashings,
             to curb  flashings, flashing,
                                 flashing, pitch
                                           pitch pan, and gravity
                                                 pan, and         roof ventilator
                                                          gravity roof ventilator that were
                                                                                       were

      completely absent from McGinnis's estimate. The storm compromised
                                                  The storm compromised the integrity of the

                                                  damage to the following areas of the interior:
      roof allowing water to enter, causing water damage

      the entry/waiting area, main dining area, rear
                                                rear dining
                                                     dining area,          office stairway,
                                                            area, kitchen, office stairway, men's
                                                                                            men's

      restroom, and
                and women's restroom.

17.
17.   The damage to Plaintiff's Property is
                    Plaintiff's Property  is currently
                                             currently estimated at $423,334.35.

18.
18.                         interest in undervaluing the claims assigned to her by Nationwide
      McGinnis had a vested interest

      in order to maintain her employment. The disparity in the number of damaged items in his

      report compared to that of the third-party inspector's as well as the difference in valuation

      is evidence of on the part of McGinnis.

19.
19.   Furthermore, McGinnis
      Furthermore, McGinnis was
                            was aware
                                aware of Plaintiff's $46,910.00 policy deductible
                                         Plaintiffs $46,910.00         deductible prior
                                                                                  prior to

                                            advanced knowledge of the damages he needed to
      inspecting the Property. McGinnis had advanced

                           be able to deny the claim.
      document in order to be

20.   McGinnis misrepresented
               misrepresented the
                              the actual
                                  actual amount
                                         amount of
                                                of damage             Property sustained in
                                                   damage Plaintiff's Property

      addition
      addition to how much
               to how much itit would
                                would cost
                                       cost to
                                             to repair
                                                 repair the
                                                         thedamage.
                                                             damage. McGinnis
                                                                     McGinnis made
                                                                              made these
                                                                                    these

      misrepresentations as a licensed Texas adjuster with
                                                      with the hope that Plaintiff would rely on

      his expertise and accept the bad faith estimate as a true representation of the damages.

21.   After reviewing Plaintiff's
                      Plaintiffs Policy,
                                  Policy, McGinnis
                                          McGinnis misrepresented that the damage was caused

      by non-covered perils. McGinnis used his expertise to fabricate plausible explanations for

                            Plaintiffs Property would not be covered under the policy.
      why visible damage to Plaintiffls


                                                4
  Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 9 of 23




22.      stated above,
      As stated  above, Nationwide
                        Nationwide and
                                    and McGinnis
                                        McGinnis improperly
                                                  improperly and   unreasonably adjusted
                                                              and unreasonably   adjusted

                         Withoutlimitation,
      Plaintiff's claim. Without
      Plaintiffs                 limitation, Nationwide
                                             Nationwide and
                                                        and McGinnis misrepresented the cause

      of, scope of, and cost to repair damages
                                       damages to
                                               to Plaintiffs               well as the amount
                                                  Plaintiff's Property, as well        amount of

      insurance coverage for Plaintiffs
                             Plaintiff's claim or loss under the Policy.

23.   Nationwide and McGinnis made these
                                   these and other false representations to Plaintiff, either

      knowingly or
      knowingly    recklessly, as
                or recklessly,       positive assertion,
                               as a positive  assertion, without
                                                         without knowledge
                                                                 knowledge of the truth.
                                                                           of the  truth.

      Nationwide and Cheri Lynn McGinnis made these false representations with the intent that

      Plaintiff
      Plaintiff act in
                    in accordance
                        accordance with
                                   with the
                                         the misrepresentations
                                             misrepresentations regarding
                                                                regarding the grossly
                                                                              grossly deficient
                                                                                      deficient

      damage and repair estimates prepared Cheri Lynn McGinnis.

24.   Plaintiff relied
      Plaintiff           Nationwide and McGinnis's
                relied on Nationwide     McGinnis's misrepresentations,
                                                    misrepresentations, including
                                                                        including but
                                                                                  but not

      limited to those regarding coverage, the
                                           the cause
                                               cause of,
                                                     of, scope
                                                         scope of, and cost to repair the damage

      to Plaintiff's
         Plaintiffs Property.
                     Property. Plaintiff's
                               Plaintiffs damages
                                           damages are
                                                   are the
                                                       the result
                                                           result of Plaintiff's
                                                                     Plaintiffs reliance
                                                                                 reliance on these

      misrepresentations.

25.   Upon receipt of the inspection and estimate reports from McGinnis, Nationwide failed to

      assess the claim thoroughly.
                       thoroughly. Based
                                   Based upon
                                         upon McGinnis's
                                              McGinnis's grossly
                                                          grossly unreasonable,
                                                                   unreasonable, intentional,
                                                                                  intentional,

      and reckless
      and reckless failure
                   failure to
                           to investigate
                               investigate the
                                           the claim
                                               claim properly
                                                     properly prior
                                                              prior to
                                                                     to underpaying
                                                                         underpaying coverage,
                                                                                      coverage,

      Nationwide
      Nationwide failed
                 failed to provide coverage
                        to provide coverage due
                                            due under     Policy, and
                                                under the Policy, and Plaintiff
                                                                       Plaintiff suffered
                                                                                  suffered

      damages.

26.   Because
      Because Nationwide
              Nationwide and
                         and McGinnis
                             McGinnis failed
                                      failed to provide coverage for Plaintiffls
                                             to provide                          insurance
                                                                     Plaintiffs insurance

      claim, Plaintiff has been
                           been unable
                                unable to
                                       to complete
                                          complete any
                                                   any substantive
                                                        substantive repairs
                                                                     repairsto
                                                                             tothe
                                                                                theProperty.
                                                                                    Property. This

      has caused additional damage to Plaintiffs
                                      Plaintiffls Property.

27.   Furthermore,
      Furthermore, Nationwide
                   Nationwideand
                              and McGinnis
                                  McGinnisfailed
                                           failed to
                                                   to perform
                                                      perform their contractual duties
                                                              their contractual duties to


                                               E5
  Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 10 of 23




      Plaintiff under the terms of the
                                   the Policy. Specifically, McGinnis performed an unreasonable
                                       Policy. Specifically,

      and substandard
          substandard inspection
                      inspection that
                                 that allowed
                                      allowed Nationwide
                                              Nationwide to
                                                          to refuse
                                                             refuse to
                                                                    to pay full proceeds
                                                                                proceeds due

      under
      under the Policy, although
                        although due demand
                                     demand was
                                            was made
                                                made for an amount sufficient to cover the

      damaged Property, and all conditions precedent
                                           precedent to recover upon the Policy were carried
                                                                                     carried

      out by Plaintiff.

28.   Nationwide     McGinnis's misrepresentations,
      Nationwide and McGinnis's misrepresentations, unreasonable
                                                    unreasonable delays, and continued
                                                                 delays, and  continued

      denials constitute a breach of the statutory obligations under Chapters 541 and 542 of the

      Texas Insurance Code. Thus,
                            Thus, the
                                   the breach
                                       breach of
                                              of the
                                                  the statutory
                                                      statutory duties
                                                                duties constitutes
                                                                       constitutes the foundation

      of a breach of the insurance contract between Defendant and Plaintiff.

29.   Nationwide and McGinnis's conduct
                                conduct constitute a violation of the Texas Insurance
                                                                            Insurance Code,

      Unfair Settlement
      Unfair SettlementPractices.
                        Practices. TEX.
                                   TEX. INS.
                                         INS. CODE
                                              CODE§541.060(a)
                                                   §541.060(a)  (1). and
                                                              (1).    and Cheri
                                                                          Cheri Lynn
                                                                                Lynn

                                     Plaintiff's claim in a fair manner, although they were aware
      McGinnis have failed to settle Plaintiffls

      of their liability to Plaintiff
                            Plaintiff under the Policy. Specifically, Nationwide and McGinnis have

      failed to, in an honest and fair manner, balance their own interests in maximizing gains and

      limiting
      limiting disbursements,
               disbursements, with
                              with the
                                    the interests
                                        interests of
                                                  of Plaintiff,
                                                     Plaintiff by
                                                                by failing
                                                                   failing to timely pay Plaintiff
                                                                                         Plaintiff

      coverage due under the Policy.

30.   Nationwide and McGinnis's conduct
                                conduct constitute a violation of the Texas Insurance
                                                                            Insurance Code,

      Unfair
      Unfair Settlement
             Settlement Practices. TEX. INS. CODE
                        Practices. TEX.      CODE §541.060(a)
                                                  §541.060(a) (2)
                                                               (2) (A).
                                                                   (A). Nationwide
                                                                        Nationwide and
                                                                                   and

      McGinnis
      McGinnis failed to provide
                         provide Plaintiff
                                 Plaintiff a reasonable
                                             reasonable explanation
                                                        explanation for underpayment
                                                                        underpayment of the

      claim.

31.   Additionally, after Nationwide received statutory demand
                                                        demand on or about December 3, 2018,

      Nationwide has
      Nationwide         communicated that
                 has not communicated that any future settlements
                                           any future settlements or payments
                                                                     payments would
                                                                              would be


                                               6
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 11 of 23




      forthcoming to
      forthcoming                            covered under
                  to pay for the entire loss covered under the
                                                           the Policy,            provide any
                                                               Policy, nor did it provide

      explanation for failing to settle Plaintiffs
                                        Plaintiffls claim properly.

32.   Nationwide and
      Nationwide     Cheri Lynn
                 and Cheri Lynn McGinnis's conduct constitute
                                McGinnis's conduct constitute aa violation
                                                                 violation of the
                                                                              the Texas
                                                                                  Texas

                Code; Unfair
      Insurance Code,        Settlement Practices.
                      Unfair Settlement                      CODE §541.060(a)
                                        Practices. TEX. INS. CODE §541.060(a) (4). Cheri
                                                                              (4). Cheri

                                           intentionally substandard inspection designed to
      Lynn McGinnis performed a biased and intentionally

      allow Nationwide to refuse to provide full coverage to Plaintiff under the Policy.

33.   Specifically,
      Specifically, Nationwide
                    Nationwide and Cheri Lynn
                               and Cheri      McGinnis performed
                                         Lynn McGinnis performed an
                                                                  an outcome-oriented
                                                                      outcome-oriented

      investigation
      investigation of
                    of Plaintiffs  claims, which
                       Plaintiff's claims,       resulted in
                                           which resulted      biased, unfair,
                                                          in a biased, unfair, and
                                                                                and inequitable
                                                                                     inequitable

      evaluation of Plaintiff
                    Plaintiff'ss losses
                                 losses on the Property.

34.   Nationwide's conduct constitutes
      Nationwide's conduct constitutes aa violation
                                          violation of the Texas
                                                    of the Texas Insurance
                                                                  Insurance Code,
                                                                            Code, Prompt
                                                                                   Prompt

      Payment of Claims.
      Payment    Claims. TEX.
                         TEX. INS.  CODE §542.055.
                               INS. CODE §542.055. Due
                                                   Due to
                                                        toMcGinnis
                                                          McGinnis subpar   inspection,
                                                                    subpar inspection,

                                                     Plaintiffls full and entire claim within the
      Nationwide failed to reasonably accept or deny Plaintiffs

      statutorily mandated time after receiving all necessary information.

35.   Nationwide's conduct constitutes
      Nationwide's conduct                violation of
                           constitutes aa violation    the Texas
                                                    of the Texas Insurance
                                                                  Insurance Code,
                                                                            Code, Prompt
                                                                                   Prompt

      Payment of
      Payment of Claims.
                 Claims. TEX.
                          TEX. INS.
                                INS. CODE  §542.056. Due
                                      CODE §542.056.  DuetotoMcGinnis's
                                                              McGinnis'sintentional
                                                                          intentional

      undervaluation of Plaintiffs
      undervaluation                        Nationwide failed
                        Plaintiff's claims, Nationwide failed to
                                                              to meet its obligations
                                                                          obligations under
                                                                                      under the

      Texas Insurance Code
                      Code regarding
                           regarding timely
                                      timely payment
                                             paymentof  theclaim.
                                                     ofthe  claim. Specifically, McGinnis's

      understatement of
                     of the damage to the Property caused Nationwide
                                                          Nationwide to delay full payment of

                  claim longer
      Plaintiff's claim
      Plaintiffs         longer than
                                 than allowed,
                                      allowed, and
                                               and Plaintiff
                                                   Plaintiff has not received rightful payment
                                                                                       payment for

      Plaintiffs
      Plaintiffls claim.

36.   Nationwide and
      Nationwide and McGinnis's
                     McGinnis'swrongful
                                wrongful acts and omissions have forced Plaintiff
                                         acts and                       Plaintiff to retain the

      professional services of the attorneys and law firm representing him with respect to these


                                                 7
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 12 of 23




      causes of action.

      CAUSES OF ACTION AGAINST DEFENDANT NATIONWIDE MUTUAL FIRE
                          INSURANCE COMPANY

37.   All paragraphs               section of this
                     from the fact section
          paragraphs from                      this petition
                                                    petition are
                                                             are hereby  incorporated into this
                                                                 hereby incorporated

      section.

                                 BREACH OF CONTRACT

38.   Nationwide
      Nationwide is
                 is liable    Plaintiff for intentional violations of the Texas Insurance Code, and
                    liable to Plaintiff

      intentional breach of the common-law duty of
                                                of good
                                                   good faith
                                                         faith and
                                                               and fair  dealing. It follows, then,
                                                                    fair dealing.

      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between Nationwide and Plaintiff.

39.   Nationwide's
      Nationwide's failure
                    failure and/or refusal to
                            and/or refusal to pay adequate coverage as obligated under the terms
                                              pay adequate

      of the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance
                                                        Texas, constitutes

      contract with Plaintiff.

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

40.   Nationwide's
      Nationwide's conduct
                   conduct constitutes
                           constitutes multiple violations of the Texas Insurance Code, Unfair
                                       multiple violations

      Settlement Practices. TEX.
                            TEX. INS.
                                 INS. CODE §541.060(a). All
                                                        All violations under this article are
                                                            violations under

      actionable by TEX. INS. CODE §541.151.

41.   Nationwide's
      Nationwide's unfair settlement
                          settlement practice    misrepresenting to
                                     practice of misrepresenting    Plaintiff material
                                                                 to Plaintiff material facts
                                                                                       facts

      relating to coverage constitutes           method of competition
                           constitutes an unfair method    competition and
                                                                       and a deceptive
                                                                             deceptive act or

      practice iri                insurance. TEX. INS. CODE §541.060(a)(1).
                               of insurance.
               in the business of

42.   Nationwide's unfair settlement
      Nationwide's unfair settlement practice
                                     practiceof
                                              of failing
                                                  failingtoto attempt
                                                              attempt in  good faith
                                                                       in good faith to make a
                                                                                     to make

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy


                                                8
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 13 of 23




                                                  method of competition
      was reasonably clear, constitutes an unfair method    competition and
                                                                        and a deceptive act or

      practice in the business of insurance. TEX.
                                             TEX. INS. CODE §541.060(a)(2)(A).

43.   Nationwide's
      Nationwide's unfair
                   unfair settlement
                          settlement practice
                                     practice of
                                              of failing
                                                 failing to provide Plaintiff
                                                         to provide Plaintiff aa prompt
                                                                                 prompt and
                                                                                        and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair method of competition and a deceptive

      act or practice in the business of insurance. TEX.
                                                    TEX. INS. CODE §541.060(a)(3).
                                                                   §541.060(a)(3).--

44.   Nationwide's unfair settlement practice
                                     practice of failing
                                                 failing within
                                                         within a reasonable
                                                                  reasonable time
                                                                             time to affirm or
                                                                                  to affirm

                                                                    method of competition and a
      deny coverage of the claim to Plaintiff constitutes an unfair method

      deceptive act or practice in the business of insurance. TEX.
                                                              TEX. INS. CODE §541.060(a)(4).

45.   Nationwide's
      Nationwide's unfair
                   unfair settlement
                          settlement practice
                                     practice of
                                              of refusing
                                                 refusing to      Plaintiff's claim
                                                           to pay Plaintiff's claim without
                                                                                    without

      conducting a reasonable investigation
                              investigation constitutes an unfair
                                            constitutes an unfair method
                                                                  method of competition
                                                                            competition and a

      deceptive act or practice in the business of insurance. TEX.
                                                              TEX. INS. CODE §541.060(a)(7).

            NONCOMPLIANCE
            NONCOMPLIANCEWITH
                          WITHTHE
                               THETEXAS
                                   TEXASINSURANCE COI)E:
                                          INSURANCE CODE:
                   THE
                   THE PROMPT
                       PROMPTPAYMENT
                              PAYMENTOF  CLAIMS
                                        OF CLAIMS

46.   Nationwide's conductconstitutes
      Nationwide's conduct constitutes multiple
                                       multiple violations
                                                violations of
                                                           of the Texas Insurance Code, Prompt

      Payment
      Payment of Claims. All violations
                 Claims. All  violations made
                                         made under
                                              under this
                                                    this article
                                                         article are actionable by TEX.
                                                                 are actionable    TEX. INS.

      CODE §542.060.

47.   Nationwide's failure
                   failure to
                            to notify
                               notify Plaintiff
                                      Plaintiff in
                                                in writing of its acceptance or rejection of the full

      claim within the applicable time constraints constitutes a non-prompt payment in violation

      of TEX.
         TEX. INS. CODE §542.056.

48.   Nationwide's delay in
                          in paying
                             paying Plaintiff's
                                    Plaintiff's claim
                                                claim following
                                                      following receipt
                                                                receipt of all items,
                                                                               items, statements,

      and forms reasonably requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the claim. TEX.
                                                     TEX. INS. CODE §542.058.

                                                9
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 14 of 23




           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

49.   Nationwide's conduct constitutes
      Nationwide's conduct constitutes aa breach
                                          breach of
                                                 of the common-law duty of good faith and fair

      dealing owed to an insured
                         insured in insurance contracts.

50.   Nationwide's failure
                   failure to
                            to adequately
                                adequately and
                                           and reasonably
                                                reasonably investigate
                                                            investigate and evaluate
                                                                            evaluate Plaintiffls
                                                                                     Plaintiff's

      claim, although, at that time, Nationwide knew
                                                knew or should
                                                        should have
                                                               have known
                                                                    known by the exercise of

      reasonable diligence that liability was reasonably clear, constitutes
                                                                constitutes aa breach of the duty of

      good faith and fair dealing.

                                     DTPA VIOLATIONS

51.   Nationwide's conduct constitutes
      Nationwide's conduct constitutes multiple
                                       multiple violations
                                                violations of the Texas
                                                           of the Texas Deceptive
                                                                        Deceptive Trade
                                                                                  Trade

      Practices Act ("DTPA"), TEX.
                              TEX. BUS.
                                   BUS. &
                                        & COM.
                                          COM. CODE
                                               CODE17.41-63.  Plaintiff is
                                                    17.41-63. Plaintiff is aa consumer
                                                                              consumer

      of goods and services provided by Nationwide
                                        Nationwide pursuant
                                                   pursuant to
                                                             to the
                                                                 the DTPA. Plaintiff has met all
                                                                     DTPA. Plaintiff

      conditions
      conditions precedent
                 precedent to
                           to bringing
                              bringing this
                                       this cause
                                            cause of
                                                  of action
                                                     action against
                                                            against Nationwide. Specifically,
                                                                    Nationwide. Specifically,

      Nationwide's violations of
      Nationwide's violations ofthe
                                 the DTPA
                                     DTPA include,
                                          include, without limitation, the following matters:

      A.     By its
                its acts,
                     acts, omissions,
                            omissions, failures,
                                        failures, and
                                                  and conduct,
                                                      conduct, Nationwide
                                                               Nationwide has violated
                                                                              violated sections
                                                                                       sections

             17.46(b)(2), (5), (7), (9),
                                    (9), (12),
                                         (12), (20)
                                                (20)and
                                                     and(24)
                                                         (24)of
                                                              ofthe
                                                                 theDTPA.
                                                                    DTPA. Nationwide's
                                                                          Nationwide's violations

             include without limitation, (1) unreasonable delays in
                                                                 in the
                                                                    the investigation,
                                                                        investigation, adjustment,

             and resolution
                 resolution of Plaintiff's claim,
                                           claim, (2) failure
                                                      failure to give Plaintiff the benefit of the

             doubt,
             doubt, and     failure to pay
                    and (3) failure    pay for
                                           for the
                                                the proper
                                                    proper repair
                                                            repair of
                                                                   of Plaintiffls
                                                                      Plaintiff's property
                                                                                  property when
                                                                                           when

             liability
             liability has become
                           become reasonably
                                  reasonably clear,
                                             clear, which
                                                    which gives
                                                          gives Plaintiff
                                                                Plaintiff the
                                                                          the right to recover
                                                                                       recover

             under section 17.46(b)(2).




                                               10
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 15 of 23




      B.     Nationwide represented to Plaintiff that the Policy and
                                                      the Policy and Nationwide's
                                                                     Nationwide's adjusting and

             investigative
             investigative services
                           services had
                                    had characteristics
                                        characteristicsor
                                                        or benefits
                                                           benefits that
                                                                     that they     not possess,
                                                                          they did not possess,

             which gives Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

      C.     Nationwide also represented to Plaintiff that
                                                      that the
                                                            the Policy
                                                                Policy and
                                                                       andNationwide's
                                                                           Nationwide's adjusting

             services were of a particular standard, quality, or grade when they were of another,

             in violation of section 17.46(b)(7) of the DTPA.

      D.     Furthermore,
             Furthermore, Nationwide
                          Nationwide advertised
                                     advertisedthe
                                                the Policy
                                                    Policy and
                                                           and adjusting
                                                               adjusting services
                                                                         services with
                                                                                  with the

             intent not to sell
             intent        sell them
                                them as
                                     as advertised,
                                         advertised, in
                                                     in violation
                                                        violation of section
                                                                     section 17.46(b)(9)
                                                                             17.46(b)(9) of the

             DTPA.
             a',

      E.     Nationwide
             Nationwide breached
                        breached an
                                 an express warranty
                                            warranty that
                                                     that the
                                                          the damages
                                                              damages caused by wind and

             hail would be covered
                           covered under
                                   under the
                                         the Policy. This breach
                                             Policy. This breach entitles
                                                                 entitles Plaintiff
                                                                          Plaintiff to recover
                                                                                       recover

             under sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

      F.     Nationwide's actions are unconscionable
                                      unconscionable in
                                                     in that Nationwide
                                                             Nationwide took advantage
                                                                             advantage of

             Plaintiff's lack
                         lack of
                              of knowledge,
                                 knowledge, ability, and experience
                                                         experience to a grossly
                                                                         grossly unfair
                                                                                 unfair degree.
                                                                                        degree.

             Nationwide's unconscionable
             Nationwide's unconscionable conduct
                                         conduct gives Plaintiff a right to relief
                                                                            relief under section

             17.50(a)(3) of the DTPA; and

      G.                  conduct, acts, omissions, and failures, as described in this petition,
             Nationwide's conduct,

             are unfair practices in the business of insurance in violation of section 17.50(a)(4)

             of the DTPA.

52.           the above-described
      Each of the above-described acts, omissions,
                                        omissions, and
                                                   and failures
                                                       failures of Nationwide      producing
                                                                   Nationwide is a producing

      cause of Plaintiff's damages. All
               Plaintiff's damages. Allof
                                        ofthe
                                           the above-described
                                               above-described acts,
                                                               acts, omissions,
                                                                     omissions, and failures were




                                              11
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 16 of 23




      committed "knowingly"
      committed "knowingly" and
                            and "intentionally,"
                                "intentionally," as
                                                 as defined
                                                    defined by     Texas Deceptive
                                                            by the Texas Deceptive Trade

      Practices Act.

      CAUSES OF ACTION AGAINST DEFENDANT CHERI LYNN MCGINNIS

            NONCOMPLL4NCE
            NONCOMPLIANCE VVITH THETEXAS
                          WITH THE TEXASINSURANCE
                                         INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

53.   All allegations above are incorporated herein.

54.              conduct constitutes
      McGinnis's conduct constitutes multiple violations
                                              violations of the Texas Insurance Code, Unfair

      Claim Settlement Practices Act.
                                 Act. TEX.
                                      TEX. INS. CODE §541.060(a).

55.   McGinnis
      McGinnis is individually liable for his unfair
                  individually liable         unfair and
                                                     and deceptive
                                                         deceptive acts, irrespective
                                                                         irrespective of the fact

      that he was acting on behalf of
                                   of Nationwide,
                                      Nationwide, because
                                                  becauseMcGinnis
                                                          McGinnisisisaa"person,"
                                                                        "person," as defined by

      TEX. INS. CODE §541.002(2).

56.   McGinnis knowingly
      McGinnis knowingly underestimated
                         underestimatedthe
                                        theamount
                                            amountofofdamage
                                                       damagetotothe
                                                                  theProperty.     such,
                                                                      Property. As such,

      McGinnis failed to adopt and implement reasonable
                                             reasonable standards for the investigation of the

      claim arising under the Policy. TEX.
                                      TEX. INS.
                                           INS. CODE §542.003(3).

57.   Furthermore,.McGinnis did not attempt in good faith to affect a fair, prompt, and equitable
      Furthermore,,McGinnis

      settlement of the claim. TEX.
                               TEX. INS.
                                    INS. CODE
                                         CODE §542.003(4).

58.   McGinnis's
      McGinnis's unfair
                 unfair settlement
                        settlementpractice
                                   practiceof
                                            of failing
                                               failing to  provide Plaintiff
                                                        to provide Plaintiff aa prompt
                                                                                prompt and
                                                                                       and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial
          partial denial of the claim,
                                claim, also
                                       also constitutes
                                            constitutes an unfair method of competition
                                                                            competition and an

                                  practice. TEX.
      unfair and deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

59.   McGinnis's unfair settlement
      McGinnis's unfair settlement practice
                                   practice of
                                            of failing to attempt in good faith to make a prompt,

      fair, and equitable
      fair,     equitable settlement
                          settlement of the claim, even though
                                            claim, even though liability under the Policy was
                                                               liability under



                                               12
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 17 of 23




      reasonably clear,
      reasonably clear, constitutes
                        constitutes an
                                    an unfair
                                       unfair method
                                              method of
                                                     of competition
                                                        competitionand
                                                                    and aa deceptive act or
                                                                           deceptive act

                                  insurance. TEX.
      practice in the business of insurance. TEX. INS.
                                                  INS. CODE §541.060(a)(2)(A).

                                   DTPA VIOLATIONS

60.   All allegations above are incorporated
                                incorporated herein.

61.   McGinnis's conductconstitutes
      McGinnis's conduct constitutes multiple
                                     multiple violations
                                              violations of
                                                         of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. &
                              & COM.
                                COM. CODE
                                     CODE 17.41-63. Plaintiff is a consumer
                                          17.41-63. Plaintiff      consumer of
                                                                            of goods
                                                                               goods

      and services provided by McGinnis pursuant to
                                                 to the
                                                     the DTPA.
                                                         DTPA. Plaintiff has met all conditions

      precedent
      precedent to bringing
                   bringing this cause
                                 cause of
                                       of action
                                           action against
                                                   against McGinnis.
                                                           McGinnis. Specifically,
                                                                     Specifically, McGinnis's

                 of the DTPA include the following matters:
      violations of

      A.     By this Defendant's
                     Defendant's acts,
                                 acts, omissions,
                                       omissions, failures,
                                                  failures, and conduct, McGinnis has violated

                      17.46(b)(2), (5),
             sections 17.46(b)(2), (5), and
                                        and(7)
                                            (7)of
                                                ofthe DTPA. McGinnis's
                                                  the DTPA. McGinnis's violations
                                                                       violations include,
                                                                                  include, (1)

             failure to give Plaintiff
             failure                   the benefit
                             Plaintiff the benefit of
                                                   of the
                                                      the doubt,
                                                          doubt, and
                                                                 and (2)
                                                                     (2) failure
                                                                         failure to
                                                                                 to write up an

             estimate reflecting
             estimate reflecting the
                                 the proper
                                     proper repair
                                            repair of Plaintiff's
                                                      Plaintiffs Property
                                                                  Property when liability
                                                                                 liability has
                                                                                           has

             become reasonably clear, which
                                      which gives Plaintiff the
                                                            the right to recover under section
                                                                                       section

             17.46(b)(2).

      B.     McGinnis represented to Plaintiff
             McGinnis represented    Plaintiff that the Policy and his adjusting
                                                                       adjusting and investigative

             services had characteristics or benefits they
                                                      they did not possess, which gives Plaintiff

             the right to
                       to recover
                          recover under
                                  under section 17.46(b)(5) of the DTPA.

      C.     McGinnis
             McGinnis represented to Plaintiff that the Policy and his adjusting services were of

             a particular standard, quality, or grade when
                                                      when they
                                                           they were
                                                                were of another, in violation of

             section 17.46(b)(7) of
                                 of the DTPA.




                                              13
                                              13
  Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 18 of 23




      D.      McGinnis's actions are
              McGinnis's actions     unconscionable in
                                 are unconscionable  in that McGinnis took
                                                        that McGinnis took advantage
                                                                           advantage of

              Plaintiffs   lack of
              Plaintiff's lack  of knowledge,
                                   knowledge, ability, and experience
                                                           experience to a grossly unfair
                                                                                   unfair degree.
                                                                                          degree.

              McGinnis's unconscionable
                         unconscionable conduct gives Plaintiff
                                                      Plaintiff aa right to relief
                                                                            relief under
                                                                                   under section
                                                                                         section

              17.50(a)(3) of
                          of the DTPA; and

      E.      McGinnis's conduct, acts,
              McGinnis's conduct, acts, omissions,
                                        omissions, and failures, as described in this petition, are

              unfair practices in the business of insurance
                                                  insurance in violation
                                                               violation of section 17.50(a)(4) of

              the DTPA.

62.   Each of McGinnis's
              McGinnis's above-described
                         above-described acts, omissions,
                                               omissions, and failures is a producing cause of

      Plaintiffs  damages. All
      Plaintiff's damages.  Allacts,
                                acts,omissions,
                                      omissions, and
                                                  and failures
                                                       failures were
                                                                were committed
                                                                     committed "knowingly" and

      "intentionally" by McGinnis,
      "intentionally" by McGinnis, as
                                   as defined by the Texas Deceptive
                                                           Deceptive Trade
                                                                     Trade Practices
                                                                           Practices Act.
                                                                                     Act. TEX.

      BUS. & COM. CODE 17.45.

                                       KNOWLEDGE

63.   Defendants made each of the acts described above, together
                                                        together and singularly, "knowingly,"

      as defined in the
                    the Texas
                        Texas Insurance
                              Insurance Code,
                                        Code, and each was a producing
                                              and each       producing cause
                                                                       cause of Plaintiff's
                                                                                Plaintiffs

      damages described herein.

                                 WAIVER AND ESTOPPEL

64.   Defendants waived and are estopped
                                estopped from
                                         from asserting
                                              asserting any coverage
                                                            coverage defenses,
                                                                     defenses, conditions,
                                                                               conditions,

      exclusions, or exceptions
                     exceptions to
                                to coverage
                                   coverage not
                                            not contained
                                                 contained in
                                                            in any
                                                                anyreservation_ of rights letter to
                                                                    reservation of

      Plaintiff.

                                         DAMAGES

65.   The damages caused to the Property have not been properly addressed or repaired since the
          damages caused

      claim was made, causing further damage to the Property, and undue hardship and burden


                                               14
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 19 of 23




         Plaintiff. These
      to Plaintiff. These damages
                          damages are
                                  are aa direct
                                         direct result
                                                result of Defendants' mishandling of Plaintiff's

      claims in violation of the laws set forth above.

66.   Plaintiff
      Plaintiff currently
                currently estimates
                          estimates that
                                     that actual
                                          actual damages
                                                 damages to
                                                          to the Property under
                                                             the Property under the Policy are

      $488,323.87.

67.   Plaintiff would
                would show that all of
                                    of the
                                        the aforementioned
                                             aforementioned acts, taken together
                                                                        together or
                                                                                 or singularly,
                                                                                     singularly,

      constitute the
      constitute the producing
                     producing causes
                               causes of
                                      of the damages sustained.
                                         the damages            The above
                                                     sustained. The above described
                                                                          described acts,
                                                                                    acts,

      omissions, failures,
      omissions, failures, and conduct of Defendants
                           and conduct    Defendants have
                                                     have caused
                                                          caused Plaintiff's damages,
                                                                             damages, which

      include, without
      include, without limitation,
                       limitation,the
                                   the cost
                                       cost to properly repair
                                            to properly repair Plaintiff's
                                                               Plaintiff's Property
                                                                           Property and
                                                                                    and any
                                                                                        any

      investigative and engineering fees incurred.

68.   For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is the

      amount of his claims, consequential damages,
                                          damages, together
                                                    together with
                                                             with attorney's
                                                                  attorney's fees.

69.   For noncompliance
          noncompliance with the DTPA and Texas Insurance
                                                Insurance Code,
                                                          Code, Unfair
                                                                Unfair Settlement
                                                                       Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of benefits owed pursuant to

      the Policy, mental anguish,
                         anguish, court
                                  court costs,
                                        costs, and
                                               and attorney's
                                                   attorney's fees. For knowing
                                                              fees. For knowing and
                                                                                and intentional
                                                                                    intentional

      conduct of the acts described above, Plaintiff asks for three (3) times his actual damages.

      TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

70.   For noncompliance
          noncompliance with Texas Insurance
                                   Insurance Code,
                                             Code, Prompt
                                                   Prompt Payment
                                                          Payment of Claims, Plaintiff is

      entitled to the amount of his claims, plus an eighteen percent (10%) per annum penalty on

      those claims, as damages, as well as pre judgment
                                                judgment interest
                                                         interest and
                                                                  and reasonable
                                                                      reasonable attorney's
                                                                                 attorney's fees.

      TEX. INS. CODE §542.060.

71.   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory
      compensatory damages,
                   damages, including
                            including all
                                      all forms
                                          forms of
                                                of loss
                                                   loss resulting
                                                        resulting from
                                                                  from Defendants'
                                                                       Defendants' breach of


                                                15
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 20 of 23




      duty,
      duty, such as additional
                    additional costs, economic
                                      economic hardship,
                                               hardship, losses
                                                         losses due
                                                                due to the nonpayment
                                                                           nonpayment of the

      amount owed,
             owed,exemplary
                   exemplarydamages,
                            damages, and
                                     and damages
                                         damages for emotional distress.

72.   Defendants' breach of
      Defendants' breach ofthe
                            the common
                                common law
                                       law duty
                                           duty of
                                                of good faith and fair dealing was committed

      intentionally,
      intentionally, with
                     with aa conscious
                             conscious indifference
                                       indifferenceto
                                                    to Plaintiff's
                                                       Plaintiff's rights
                                                                   rights and welfare, and with
                                                                          and welfare,     with

      "malice,"    that term
      "malice," as that term is
                              is defined
                                 defined in
                                         in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These
            Theseviolations
                  violationsare
                             arethe
                                 the type
                                     type of
                                          of conduct
                                             conduct which the State of Texas protects its citizens

      against by the imposition of exemplary
                                   exemplary damages. Therefore, Plaintiff seeks the recovery
                                             damages. Therefore,

      of exemplary damages in an amount determined
                                        determined by the finder of fact sufficient to punish

      Defendants
      Defendants for       wrongful conduct,
                 for their wrongful conduct, and
                                             and to
                                                 to set an example
                                                           example to deter
                                                                      deter Defendants
                                                                            Defendants and

      others from committing
                  committing similar acts in the future.

73.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed
                                subscribed to
                                            to this
                                               this pleading. Therefore, under Chapter 38 of the
                                                    pleading. Therefore,

      Texas Civil Practices and Remedies
                                Remedies Code,
                                         Code, sections
                                               sections 541
                                                        541 and 542 of the Texas
                                                                           Texas Insurance
                                                                                 Insurance

      Code,
      Code, and section 17.50
            and section 17.50 of the DTPA,
                              of the DTPA, Plaintiff
                                           Plaintiff is
                                                      is entitled
                                                         entitled to
                                                                   to recover
                                                                      recover aa sum
                                                                                 sum for the
                                                                                         the

      reasonable and necessary services of Plaintiff's attorneys in
                                           Plaintiff's attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

74.   As required by Rule 47(b) of the Texas Rules of
                                                   of Civil
                                                      Civil Procedure,
                                                            Procedure, Plaintiff's
                                                                       Plaintiff's counsel states

      that the damages sought are in an amount
                                        amount within
                                               within the
                                                       the jurisdictional
                                                            jurisdictional limits
                                                                            limitsof
                                                                                  ofthis
                                                                                     this Court.
                                                                                          Court. As

      required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs
                                                                       Plaintiff s counsel states

      that Plaintiff
           Plaintiff seeks only monetary relief of no less than $1,000,000.00, including damages

      of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.
                                               pre judgment interest,              fees. A jury will




                                                16
 Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 21 of 23




       ultimately determine the monetary
                                monetary relief actually awarded, however.
                                                actually awarded, however. Plaintiff also seeks

       pre judgment and post
           judgment and post-judgment  interest at
                             judgment interest  at the highest legal rate.

                                REQUESTS FOR DISCLOSURE

75.    Under       Rules of
       Under Texas Rules of Civil
                            Civil Procedure
                                  Procedure 190
                                            190 and
                                                and 194,
                                                     194, Plaintiff
                                                           Plaintiff requests   that Defendants
                                                                      requests that  Defendants

       disclose, within
       disclose, within fifty
                        fifty (50)
                              (50) days from the date this request is served, the information or material

       described in Rules 190.2(b)(6) and 194.2.

                                         4111.T/17 o1►I E-11011;
                                         JURY DEMAND

76.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

            consisting of
       jury consisting of citizens residing in Montgomery
                                               Montgomery County,
                                                          County, Texas. Plaintiff hereby tenders
                                                                  Texas. Plaintiff

       the appropriate jury fee.

                                              PRAYER

                            Defendants, Nationwide Mutual
       Plaintiff prays that Defendants,            Mutual Fire Insurance Company and Cheri
                                                                                     Cheri

Lynn McGinnis, be cited and served to appear, and
                                              and that
                                                  that upon
                                                       upon trial
                                                             trial hereof,
                                                                   hereof, Plaintiff,
                                                                           Plaintiff, Caramba, Inc.

DBA Pueblo Viejo,
DBA Pueblo Viejo, has
                  has and
                       and recovers
                            recovers from
                                      from Defendants,
                                            Defendants, Nationwide
                                                        Nationwide Mutual
                                                                   Mutual Fire
                                                                          Fire Insurance
                                                                                Insurance

Company and
Company           Lynn McGinnis,
        and Cheri Lynn McGinnis, such sums as
                                           as would
                                              would reasonably
                                                     reasonably and
                                                                and justly
                                                                     justly compensate
                                                                             compensate

Plaintiff in accordance with the rules of law and procedure, as to actual, consequential, and treble

damages under
damages under the Texas
                  Texas Insurance
                        Insurance Code     Texas Deceptive
                                  Code and Texas Deceptive Trade Practices Act,
                                                           Trade Practices Act, and all

punitive, additional, and exemplary damages, as
                                             as may
                                                may be
                                                    be found.              Plaintiff requests the
                                                       found. In addition, Plaintiff

award of attorney's fees for
         attorney's fees for the
                              the trial
                                   trial and
                                         and any
                                             any appeal
                                                 appeal of
                                                        of this case,
                                                                case, for all costs of
                                                                                    of Court
                                                                                       Court expended
                                                                                             expended

on Plaintiff's behalf, for
   Plaintiff's behalf, for pre
                           pre judgment and post
                               judgment and post-judgment interest as allowed by law; and for any
                                                 judgment interest

other and further relief, at law
                             law or
                                 or in
                                     in equity,
                                        equity, to
                                                to which
                                                   which Plaintiff,
                                                         Plaintiff, Caramba, Inc. dba Pueblo Viejo,

may show Plaintiff is justly entitled.


                                                   17
                                                   17
Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 22 of 23




                                            Respectfully submitted,

                                       CHAD T.
                                       CHAD T. WILSON
                                               WILSONLAW
                                                      LAw FIRM
                                                          FIRMPLLC
                                                               PLLC

                                                            Wilson
                                                    Chad T. Wilson
                                            By: /s/ Chad

                                            Chad T. Wilson
                                            Bar No. 24079587
                                            Patrick C. McGinnis
                                            Bar No. 13631900
                                            455 E Medical Center Blvd, Ste 555
                                            Webster, Texas 77598
                                            Telephone: (832) 415-1432
                                            Facsimile: (281) 940-2137
                                            eService to:
                                            eservice@cwilsonlaw.com
                                            cwilson@cwilsonlaw.com
                                            pmcginnis@cwilsonlaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                  18
                                  18
                                   Case 4:19-cv-01973 Document 1-1 Filed on 05/31/19 in TXSD Page 23 of 23

LEGAL DOCUMENT
LEGAL
        LBJFREEWAY
  5930 LBJ
  5930
                  MANAGEMENT
       DOCUMENT MANAGEMENT

      DALLAS, TEXAS
                     SU{TE#307
            FREEWAY SUITE
               TEXAS 75240
                      75240
                            #307

                                                        III HI
                                        7019 0140 0000 4211 1393
                                                            1393
                                                                                                                           _L_.s~l.

                                                                                                                         =`~~z:~ I
                                                                                                             ~~_~-'f•°~=-'~;~,
                                                                                                             ~'~~l^~I'_
                                                                                                             .-3
                                                                                                             1.-
                                                                                                                     ••J4
                                                                                                                        ^'-_
                                                                                                                           la
                                                                                                                             .1:
                                                                                                                                      r



                                                                                                                                  Mailed
                                                                                                                                          -
                                                                                                                                              ~
                                                                                                                                              '_   ~


                                                                                                                                         FromFrom75240
                                                                                                                   ~.=•~, '~G r.° 145ailed
                                                                                                                                  ~
                                                                                                                                  05/07/20'19
                                                                                                                                  05107/20'19
                                                                                                                                  032A OQ81
                                                                                                                                              75240

                                                                                                                                        0081555100
                                                                                                                                                       p




                                                                                                                                                       t




                                                                                                                                               F 55100'~ —~
                                                                                                                                                              s
                                                                                                                                                       IFAtiJb-"~~Jf~it~._~


                                                                                                                                                               ~,.,
                                                                                                                                                           Fi.:.'Y
                                                                                                                                                               -cL'JCJJ
                                                                                                                                                                       ~,
                                                                                                                                                                        '




                                                          CORPORATION SERVICE
                                                          CORPORATION    SERVICECOMPANY
                                                                                  COMPANY
                                                              211 E.
                                                                  E.lth
                                                                     lth STREET.,
                                                                         STREET,,#620
                                                                                  #620
                                                                AUSTIN, TEXAS
                                                                AUSTiN,  TEXAS78701
                                                                               18101
